Citation Nr: 1034789	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left foot and toe 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 
1990.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio (The Tiger 
Team).  The RO in Atlanta, Georgia, is currently handling the 
matter.

In June 2009 the Board remanded the matter for additional 
development.  

In March 2010, after the additional development was completed, 
the Board issued a decision denying the Veteran's claim for 
service connection.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC). 

In a June 2010 memorandum decision, the Court vacated the March 
2010 Board decision and remanded the case to the Board for 
further readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

The Veteran contends that his current left foot and left great 
toe problems, variably diagnosed as sesamoiditis, tenosynovitis, 
bursitis, and traumatic arthritis, are related to an injury 
sustained while on active duty. 

In particular, the Veteran contends that he injured his foot and 
toe when he jammed his great left toe into the riser of a step 
while on active duty.  The service treatment records (STRs) show 
that the Veteran was, in fact, treated for left great toe pain, 
subsequent to "twisting it going up stairs" in July 1986.  
Possible tendon involvement was noted; however, X-ray examination 
of the Veteran's toe/foot was negative at that time.

Following separation from active duty, the Veteran was first 
treated for foot/toe problems in 1996.  Private treatment records 
from August 1996 show complaints of pain and decreased range of 
motion in both feet.  X-rays revealed bipartite tibial sesamoid 
(or possible old tibial sesamoid fracture) of the left foot.  In 
1998, private treatment records from Dr. M. T. again show 
complaints of recurrent pain in the left great toe joint, left 
arch, and left Achilles' tendon.  X-rays of the feet demonstrated 
osteophytic lipping at the talonavicular joints with degenerative 
changes.

Both VA and private medical records from 2005 to the present, 
show continued treatment for left foot and toe pain.  Diagnoses 
related to the foot and left great toe include bursitis, 
tenosynovitis (1st MPJ), traumatic arthritis, tibial 
sesamoiditis, sinus tarsitis, and gastrosoleus equinus.  The 
records show that the Veteran uses orthotics and is regularly 
treated for pain with injection therapy.

In June 2009 the Board remanded the matter for a VA examination.  
In September 2009, the Veteran was provided a VA examination.  
The VA examiner determined that the Veteran's left foot and toe 
disorder was less than likely as not related to his active 
military service.  In reaching his conclusion, the VA examiner 
did not consider the Veteran's lay statements of continuity of 
symptomatology since his in-service injury.

Specifically, the Veteran has provided extensive testimony 
regarding his left foot/toe disabilities.  See Travel Board 
Hearing Transcript, dated February 2009.  Indeed, at his February 
2009 Travel Board hearing, the Veteran testified that he has not 
had any other trauma to the foot/toe since the in-service injury 
in July 1986; that his left foot and toe pain have continued 
since service; and that he largely self-medicated and self-
treated the toe pain until 1996, at which point he began to seek 
private treatment for pain management.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Thus, given the foregoing, it is the judgment of the Board that 
the duty to assist the Veteran with his claim includes providing 
him with another VA examination with an etiological opinion, that 
includes consideration of the Veteran's lay statements. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).



Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
current left foot and toe disorder.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed left 
foot and toe disorder had its onset during 
service or is in any other way causally 
related to his active service - including to 
the July 1986 injury.

In forming his opinion, the VA examiner 
must specifically consider the Veteran's 
lay statements of continuity of 
symptomatology since his in-service 
injury.  The VA examiner should state 
that he has considered these statements 
in his opinion.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

2.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


